Citation Nr: 1029253	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of throat 
surgery.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD)(claimed as throat disability), as due 
to residuals of asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to July 1946. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
what was then characterized as "residuals of throat surgery 
(claimed as asbestos exposure)."  A timely appeal was noted from 
that decision.

The Veteran has advanced essentially two claims related to his 
throat during the course of the appeal.  First, he has asserted 
that he has residuals of throat surgery in service; and second, 
he contends that he has a residual throat/respiratory disability 
as a result of in-service asbestos exposure.  The Board has thus 
recharacterized the issues as shown on the title page.  See 
Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's 
identification of the benefit sought does not require any 
technical precision), citing to Ingram v. Nicholson, 21 Vet. App. 
232, 256-57 (2007) (It is the pro se claimant who knows what 
symptoms he is experiencing and that are causing him disability); 
see also Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The 
Board is required to consider all issues raised either by the 
claimant or the evidence of record).

A hearing on these matters was held before a Decision Review 
Officer on February 1, 2006.  A copy of the hearing transcript 
has been associated with the file.

In December 2009, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran has a residual scar on the upper neck due to 
excision of a thyroglossal duct cyst in service; but no other 
residuals due to such procedure.

2.  The Veteran does not have asbestosis or any other asbestos-
related disease.

3.  The Veteran's diagnosed chronic obstructive pulmonary disease 
is not due to exposure to asbestos in service, nor is such 
disability otherwise related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  A scar on the Veteran's upper neck, a residual of 
thyroglossal duct cyst excision, was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 

2.  Residuals of thyroglossal duct excision, other than a scar on 
the upper neck, were not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009). 

3.  Chronic obstructive pulmonary disease was not incurred in or 
aggravated by the Veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In correspondence dated November 2004, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of:  
information and evidence necessary to substantiate the claims of 
service connection; information and evidence that VA would seek 
to provide; and information and evidence that the Veteran was 
expected to provide.  In April 2010, the Veteran was notified of 
the way initial disability ratings and effective dates are 
established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  The Veteran 
has been medically evaluated in conjunction with his claims.  

Pursuant to the Board's December 2009 remand, the Veteran was 
asked to provide written authorization to obtain his records from 
his private treatment provider, Dr. James A. Settle.  The Veteran 
has not provided the requested authorization.  

The duty to assist is not a one-way street.  If the Veteran 
wishes help, he cannot passively wait for it in circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Since the Veteran has declined to authorize VA 
to obtain these potentially relevant records, the Board is 
satisfied that the duties to notify and assist have been met.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

a.  Residuals of Throat Surgery

The record reflects that the Veteran underwent surgery on June 9, 
1944, while on active duty, to remove a thyroglossal duct cyst 
under the chin.  He was discharged to active duty on June 21, 
1944, with no apparent residuals.  The Veteran's June 1946 
separation examination showed a normal neck.  The Veteran 
asserts, however, that he has had symptoms of an obstruction in 
the throat since his in-service surgery, characterized by a 
feeling of choking.  

The Veteran was treated by a private physician, Dr. James A. 
Settle, who wrote in November 2004 that the Veteran had 
"significant dyspnea upon exertion."  Pulmonary function tests 
were essentially normal; however, the Veteran's chest X-ray 
showed "signs of mild COPD."  Dr. Settle opined that the 
Veteran's "airway obstruction could be due to asbestos 
exposure."  Dr. Settle did not mention a possible link to the 
Veteran's in-service throat surgery, nor did the Veteran report a 
continuity of symptomatology since service.

On VA examination in March 2010, the Veteran's in-service surgery 
was noted and discussed.  On physical examination, the Veteran 
had a 6 cm. x .1 cm. linear horizontal scar on the upper neck 
near the chin.  The examiner found that this "well-healed, 
nondisfiguring nor disabling scar" was the result of his in-
service throat surgery; however, there were no other "residual 
disabilities as a result of the surgery to excise the 
thyroglossal duct cyst during service."  

The examiner appropriately commented on whether the Veteran has 
any residual disabilities as a result of his in-service 
thyroglossal duct excision and examined the scar on the Veteran's 
neck, as requested by the Board in its December 2009 remand.  The 
Board is satisfied there was substantial compliance with its 
remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In terms of residual disability, the Board finds that the Veteran 
has a residual scar from the excision of the thyroglossal duct 
cyst.  The evidence reflects that the Veteran underwent surgery 
to excise this cyst in June 1944, and the VA examiner in March 
2010 noted that the Veteran has a scar on his upper neck that is 
the result of this surgery.  Thus, the evidence supports the 
grant of service connection for a residual scar of the upper 
neck, status post thyroglossal duct cyst excision.  

The Board otherwise finds that there are no residuals of the 
Veteran's thyroglossal duct cyst excision, other than the scar, 
shown by the medical evidence.  With respect to the recent VA 
examination report of March 2010, the examiner did not relay any 
residual findings from the Veteran's thyroglossal duct cyst or 
the excision of the cyst.  The VA examiner is competent to render 
such an opinion, which is reasonably based on a review of the 
claims folder and a physical examination of the Veteran.  

The Veteran is competent to attest to his observations of a 
"choking" sensation since service, which he feels is the result 
of his in-service thyroglossal cyst excision.  Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting 
competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person).  However, he is 
not competent to render an opinion as to the cause or etiology of 
his disability, because he does not have the requisite medical 
expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board finds that the Veteran's allegations of a 
feeling of a choking sensation since his surgery and a continuity 
of symptomatology from that time are not consistent with the 
evidence of record.  There is no mention of such symptoms on his 
separation examination.  His neck was noted to be normal.  There 
is no evidence of post-service clinical treatment for such 
symptoms since his discharge from service, and the Veteran did 
not report such symptoms to Dr. Settle in November 2004 or to the 
March 2010 VA examiner.  After weighing the lay and medical 
evidence, the Board finds that the lay evidence as to continuity 
of symptomatology lacks credibility and is therefore of limited 
probative value here.

Based on the foregoing, the Board finds that service connection 
is warranted for a residual scar on the Veteran's upper neck, 
status post thyroglossal cyst excision.  

b.  COPD, to include as due to asbestos exposure

In June 2004, the Veteran filed a claim of service connection for 
"asbestos exposure."  With regard to arguments raised as to 
asbestos exposure, there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  However, 
VA has issued a circular on asbestos-related diseases.  DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation claims 
based on exposure to asbestos.  The information and instructions 
from the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The 
aforementioned provisions of M21-1 have been rescinded and 
reissued as amended in a manual rewrite (MR) in 2005.  See M21-
1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled 
"Developing Claims for Service Connection for Asbestos-Related 
Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, 
entitled "Service Connection for Disabilities Resulting from 
Exposure to Asbestos."  The Court has held that VA must analyze 
an appellant's claim of entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  Ennis v. Brown, 
4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between first 
exposure and development of disease.  An asbestos-related disease 
can develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  

The Court has further held that in adjudicating asbestos-related 
claims, it must be determined whether development procedures 
applicable to such claims have been followed.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997).  The Manual guidelines provide, 
in part, that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
disease; that rating specialists are to develop any evidence of 
asbestos exposure before, during and after service; and that a 
determination must be made as to whether there is a relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency period and exposure information.  

The Veteran asserts that he was exposed to fireproof suits 
containing asbestos as a member of an aircraft crash crew.  A 
review of the Veteran's service personnel record indicates that 
he completed a five day course in Crash Fire Rescue work in April 
1945.  Assuming, without conceding, that the Veteran was exposed 
to asbestos as part of his duties in service, there is still no 
basis to grant service connection for an asbestos-related 
disease.     

In November 2004, a statement was received from the Veteran's 
private physician, Dr. James A. Settle, indicating that the 
Veteran had COPD, which "could be due to asbestos exposure, but 
there was no indication of asbestosis on his chest X-ray."   VA 
clinical notes dating from 2000 to 2010 are negative for any 
findings of an asbestos-related disease, although Dr. Settle's 
diagnosis of COPD with no asbestosis on X-ray was recorded in a 
clinical note dated in May 2005. 

The Veteran received a VA examination in March 2010.  He reported 
that he did not use inhalers and did not have shortness of breath 
or dyspnea at rest, but took antibiotics for bronchitis 2 to 3 
times per year.  He did not have a history of mesothelioma.  Dr. 
Settle's letter of November 2004 was noted and reviewed by the 
examiner.  The Veteran smoked one pack per day and had done so 
for much of his life.  On physical examination, the Veteran's 
chest was clear to auscultation "except for faint mild end 
expiratory wheezing."  The Veteran also had a "prolonged 
expiratory phase."  A chest X-ray showed "no evidence of acute 
cardiopulmonary process."  Pulmonary function testing was not 
accomplished due to the Veteran's Parkinson's disease and 
dementia.

The diagnosis was "mild COPD based on records in the c-file 
including PFTs" dated 2004, which was "most likely related to 
his reported 79 years of smoking."  Although exposure to 
asbestos could "easily irritate a previously existing case of 
COPD," the Veteran's reported asbestos exposure had occurred 
over 60 years prior.  The examiner pointed out that Dr. Settle 
had not considered the Veteran's history of smoking in his 
opinion, and all of the Veteran's treating physicians agreed that 
there was no sign of asbestosis, nor was there a history of 
mesothelioma.  Thus, the examiner found that it was "less likely 
as not that his asbestos exposure contributed to his [COPD].  He 
does not appear to have a pulmonary disease related to asbestos 
exposure."  

The examiner appropriately commented on whether the Veteran has a 
respiratory disorder, to include COPD, whether it was at least as 
likely as not that the disorder was the result of in-service 
asbestos exposure, and provided an adequate rationale for the 
opinion, as requested by the Board in its December 2009 remand.  
The Board is thus satisfied there was substantial compliance with 
its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

On review, a preponderance of the evidence is against the 
Veteran's claim for service connection for COPD as due to 
asbestos exposure.  There is no evidence of an asbestos-related 
disease either in service or since the Veteran's separation from 
service.  Physical examinations have been negative for asbestos-
related disability; X-rays of the chest have not identified 
asbestosis.  His pulmonary work-ups have revealed symptoms 
consistent with mild COPD; however, there is no medical evidence 
of asbestos-related disability.  The Board notes Dr. Settle's 
conclusion that the Veteran's airway obstruction "could be due 
to asbestos exposure"; however, a notation of asbestos exposure 
is not equivalent to a diagnosis of current asbestos-related lung 
disease, and Dr. Settle specifically noted that the Veteran's 
chest X-ray was negative for findings of asbestosis.

The Board acknowledges the Veteran's belief that his COPD is 
causally related to asbestos exposure during service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to medical 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See Routen 
v. Brown, 10 Vet. App.  183, 186 (1997); Espiritu v. Derwinski, 2  
Vet. App. 492, 494-95 (1992).

The Board is charged with weighing the positive and negative 
evidence, resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, the medical opinions and 
the lay evidence presented by the Veteran, the Board finds that 
the negative evidence is more persuasive and of greater probative 
value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran has COPD which is causally related to 
his service, to include any in-service asbestos exposure.  Thus, 
the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a scar of the upper neck, 
as a residual of in-service thyroglossal cyst excision, is 
granted.

Entitlement to service connection for residuals of thryoglossal 
cyst excision, other than scar of the upper neck, is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


